DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed May 16, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims
Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
Claims 1, 4-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, JR et al. (US 2012/0053108) in view of Boyd et al. (US 2013/0101652) and Yamagishi et al. (WO 2005004824).
Glenn, JR. et al. disclose methods and compositions for delivering an active agent. (Abstract). The present invention relates to a method for delivering an active agent, in particular a method for delivering an active agent from a filament and/or a fiber, a nonwoven web made from filaments and/or fibers, a film made from filaments and/or fibers, and/or a film made from a nonwoven web (paragraph 0002). In one embodiment, the filaments and/or fibers and/or nonwoven web of the present invention may be converted into a film and one or more of the active agents may be delivered from the film rather than the filaments and/or fibers and/or nonwoven web upon triggering the release of one or more of the active agents from the film (paragraph 0039). Filament-forming material as used herein means a material, such as a polymer or monomers capable of producing a polymer that exhibits properties suitable for making a filament. Polymers include polyvinyl alcohol (paragraph 0010). In one example, the filament-forming material comprises one or more substituted polymers such as an anionic, cationic, zwitterionic, and/or nonionic polymer. In another example, the polymer may comprise a hydroxyl polymer, such as a polyvinyl alcohol ("PVOH") and/or a polysaccharide, such as starch and/or a starch derivative, such as an ethoxylated starch and/or acid-thinned starch (paragraph 0056). Actives include oral care actives (paragraph 0079). The filament may further comprise a plasticizer, such as glycerin and xylitol (paragraph 0060), and/or pH adjusting agents, such as citric acid (paragraph 0117). Other additives include silica and calcium carbonate (paragraph 0052). A film of the present invention exhibits an average disintegration time per g of sample of less than 120 seconds/gram (s/g) as measured according to the Dissolution Test Method described herein. In another example, a film of the present invention exhibits an average dissolution time per g of sample of less than 950 seconds/gram (s/g) as measured according to the Dissolution Test Method. This method comprises maintaining a water temperature to within 5 degrees, adding the sample to the water and recording the time of dissolution (paragraphs 0493 - 0502). The composition do not comprise a polyphosphate meeting less than 1%. The compositions may also comprise fluoride (reference claim 8).
Glenn, JR. et al. differ from the instant claims in so far as does not disclose the layers are separate units with different flavors.  
Boyd discloses different and multiple flavor signals in delayed or controlled manner, change the flavor release profile, provide other signals resulting from incorporation of other ingredients and ensure customer compliance with good hygiene practices.
Yamagishi et al. disclose brushing teeth twice a day (Table 4). The composition comprises two compositions, in which both may comprise nonwoven fabric (reference claim 8). 
It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have used different flavors in the different unit doses of Glenn, JR. et al. motivated by the desire to provide different flavor profiles to the end user. 
It would also have been obvious to one of ordinary skill in the art prior to filing the instant application to have made two different units with two different flavors motivated by the desire to use one dosage, for instance, in the morning and one at night; and to provide different flavor profiles to the end user when using the compositions twice a day. 


Obvious -Type Double Patenting (Maintained Rejection)
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-27 and 30-33 of copending Application No. 16/411,178 (reference application). The rejection is maintained. Claims 2-3 and 8-10 are cancelled. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a solid unit dose oral care composition wherein the unit dose comprises a polymer, a fluoride, a plasticizer and a surfactant. The instant claims differ from the copending claims insofar as the instant claims are the genus claims. However, the components that may be used in the compositions of the instant claims are further defined in the dependent claims and include the components, fluoride and abrasive, recited in the copending claims. 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, the instant claims are obvious over the copending claims absent of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


Conclusion

Claims 1, 4-7 and 11 are rejected.
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612